Appeals by Tony Arinsky [Aesinskiy] from orders which denied his motions for judgment on the pleadings in the two actions. He also appeals from an order which granted respondent's motion to serve an amended answer and to consolidate the two actions and a summary proceeding, and from an order which on reargument adhered to the original determination of the foregoing motions. Order, on reargument, affirmed, with $10 costs and disbursements. Appeals from original orders dismissed, without costs. On the pleadings and the affidavits, it cannot be said that there was an improvident exercise of discretion in the granting of permission to serve an amended answer in the action brought by appellant. The admissions in the original answer were not destroyed because of the permission granted. What weight they will have in the determination of the relationship of the parties and the capacity in which respondent occupied the apartment will be for the trier of the facts. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.